Per Curiam,
Appellant’s three assignments of error are to portions of the court’s charge to the jury. What is complained of by the first is free from error, for, in Commonwealth v. Drum, 58 Pa. 9, it was said: “He who uses upon the body of another, at some vital part, with a manifest intention to use it upon him, a deadly weapon, as an axe, a gun, a knife or a pistol, must, in the absence of qualifying facts, be presumed to know that his blow is likely to kill; and, knowing this, must be presumed to intend the death which is the -probable and ordinary consequence of such an act. He who so uses a deadly weapon *529without a sufficient cause of provocation, must be presumed to do it wickedly, or from a bad heart. Therefore, he who takes the life of another with a deadly Aveapon, and with a manifest design thus to use it upon him, with sufficient time to deliberate, and fully to form the conscious purpose of killing, and without any sufficient reason or cause of extenuation, is guilty of murder in the first degree.” The jury were distinctly and properly instructed, in the general charge as to what constitutes murder of the first degree, murder of the second degree and voluntary manslaughter, and they Avere twice' told that the duty was upon them of fixing the degree of the prisoner’s guilt, if they should convict him. In the answers to points these instructions were repeated, and nothing is to be found in any portion of the charge from Avhich the jury could have inferred that the law’s presumption was that the prisoner’s guilt was that of first degree. Commonwealth v. Greene, 227 Pa. 86, is therefore, without application.
The three assignments of error are overruled, the judgment is affirmed and the record remitted for the purpose of execution.